DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

            Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “an object recognition sensor system”, does not reasonably provide enablement for the object recognition sensor system.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. It is unclear what constitutes the object recognition sensor system.

Claim Rejections - 35 USC § 102
2.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fusco et al. (U.S. PG No.: 2019/0100078 A1), hereinafter referred to as Fusco et al. ‘078.

Regarding claim 1, Fusco et al. ‘078 disclose an air outlet apparatus (10) for an interior of a motor vehicle, comprising: a first ventilation gap (20) and a second ventilation gap (22), which are arranged spaced apart from one another {as shown in Figs. 1 and 5: ¶¶ [0003], [0014], [0018] and [0023], wherein air register constitutes ventilation gap}; a decorative element (18), which is coupled to a dashboard paneling (12) for the motor vehicle and which is arranged between the first and second ventilation gaps {as shown in Figs. 1 and 5: ¶¶ [0022-0023], wherein a display screen constitutes decorative element}; and an operator control unit (60), which is coupled to the decorative element and which has a first regulating element (40) and a second regulating element (44), wherein by way of the first regulating element, an intensity of an airflow through at least one of the first and second ventilation gaps and, by way of the second regulating element, an alignment of airflow through at least one of the first and second ventilation gaps, is adjustable independently of one another {as shown in Figs. 1 and 5: ¶¶ [0031-0032] and [0034]; wherein actuator constitutes regulating element}.  
Regarding claim 2, Fusco et al. ‘078 disclose the air outlet apparatus according to claim 1, further comprising: a control unit (ECU), which is coupled in terms of signal technology to the first and the second regulating element, wherein the first and the second regulating element each have a touch-sensitive surface element (18), which is integrated into the decorative element so that a position of an object on one of the touch-sensitive surface elements of the first and/or second regulating element is identifiable by the control unit and as a result the airflow is controllable electrically by the regulating elements {see: Fig. 5: ¶¶  [0022] and [0031-0036]}.

Regarding claim 11, Fusco et al. ‘078 disclose the air outlet apparatus according to claim 1, further comprising: a control unit (ECU), which is coupled in terms of signal technology to the first and the second regulating element and to a multifunction display for the motor vehicle so that the first and/or second regulating element is actuatable by the multifunction display and as a result the airflow is adjustable electrically by the regulating elements {see: ¶¶  [0022] and [0031-0036]}.  

Regarding claim 12, Fusco et al. ‘078 disclose the air outlet apparatus according to claim 1, wherein the first regulating element and the second regulating element each have a mechanical coupling (34, 38) to respective air control flaps (24, 28) so that the airflow is adjusted mechanically by the regulating elements {see: Figs. 1 and 5:  ¶¶ [0024-0026] and [0031-0034], wherein gear rack constitute mechanical coupling; and adjustable vanes constitute air control flaps}. 
 
Regarding claim 13, Fusco et al. ‘078 disclose the air outlet apparatus according to claim 12, wherein the first regulating element comprises a rotatable annular element (42) and the second regulating element comprises a rotatable spherical element (46) for mechanically adjusting the airflow, which elements are each integrated into the decorative element so that the annular element surrounds the spherical element {see: Figs. 1 and 5:  ¶¶ [0024-0026], wherein pinions constitute rotatable spherical element}.  

Regarding claim 14, Fusco et al. ‘078 disclose the air outlet apparatus according to claim 12, wherein the first regulating element comprises a displaceable locking element and the second regulating element comprises a displaceable sliding element (32, 36) for mechanically adjusting the airflow, which elements are arranged in the first or second ventilation gap (50, 54) so that the locking element and the sliding element are arranged above one another or next to one another {see Fig. 5: ¶¶ [0027-0034], wherein shutoff doors constitute displaceable sliding element; and air distribution outlets constitute ventilation gap}. 
 
Regarding claim 15, Fusco et al. ‘078 disclose a system (10), comprising: a motor vehicle having a dashboard paneling (12) {as shown in Fig. 1: ¶ [0021]}; and an air outlet (20, 22) apparatus for the interior of the motor vehicle according to claim 1, which is coupled to the dashboard paneling {as shown in Fig. 1: ¶¶ [0021] and [0023]}.

 
Claim Rejections - 35 USC § 103
3.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fusco et al. ‘078, in view of MALIG et al. (DE Patent No.: 102009001412 A1), hereinafter referred to as MALIG et al. ‘412.
 
Regarding claim 3, Fusco et al. ‘078 disclose the air outlet apparatus according to claim 2, except the limitations of wherein the first and the second regulating element each have a capacitive operator control display having an illuminant, which operator control display is integrated into the decorative element and by which the airflow is controllable electrically.
However, MALIG et al. ‘412 teach: the concept of a capacitive operator control display (207) having an illuminant {see Page 4, ¶1, Page 10, ¶2, and Page 12, ¶8}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fusco et al. ‘078 regulating element by the regulating element of MALIG et al. ‘412 so as to include the use of  a capacitive operator control display having an illuminant, in order to mitigate the need for installing varying, isolated monitors, displays and switches by having them all combined into one functional, stylish and cost effective switch panel {MALIG et al. ‘412 - Page 10, ¶3}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Fusco et al. ‘078 in view of MALIG et al. ‘412 to obtain the invention as specified in claim 3.

 Regarding claim 4, the combination of Fusco et al. ‘078 and MALIG et al. ‘412 disclose and teach the air outlet apparatus according to claim 3, Fusco et al. ‘078 as modified by MALIG et al. ‘412 further disclose the limitations of wherein the control unit is configured to activate the respective illuminant of the respective operator control display in an operating state in which an object is identified on one of the touch-sensitive surface elements of the first or second regulating element {see Page 9, ¶6 and  Page 10, ¶3}.
  
Allowable Subject Matter
4.        Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140232140 A1 to Nagai; Hiromi.
US 20110258566 A1 to Oustiougov; Maxim et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
05/27/2022